Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a LLU (Launch/Land Unit) system, classified in B64F 1/04.
II. Claims 7-9, drawn to a method of operating a LLU system, classified in B64C 2201/201.
III. Claims 10-16, drawn to a LLU system, classified in B64F 1/22.
IV. Claims 17-20, drawing to a method of operating a LLU system, classified in B64C 2201/20.
2.	The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In instant case, the apparatus as claimed does not require inserting the LLU into a launch box, mounting the launch box to an exterior surface of a ground vehicle, receiving an instruction from an operator terminal positioned inside the ground vehicle and communicably coupled to launch box, the move the aerial vehicle from the storage position to the launch position, and launching the first aerial vehicle in response to instruction received from the operator terminal. 
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design. For example, the apparatus of invention I requires an extending landing platform coupled to the launch/land platform. By further contrast, the apparatus of invention I requires a launch box adapted to receive the plurality of the LLUs. 
Inventions IV and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In instant case, the apparatus as claimed does not require the aerial vehicle having a plurality of articulating arms that are folded when in the storage position, and moving the aerial vehicle into the launch position comprises extending the plurality of articulating arms.
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In instant case, the apparatus as claimed does not require wherein, in the storage position, the aerial vehicle is protected from environmental conditions and coupled to a power supply to facilitate charging; and wherein the launch mechanism comprises an actuator adapted to move the aerial vehicle from the storage position to the launch position.
Inventions IV and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design. In the instant case, the inventions as claimed can have a materially different mode of operation, function or effect. For example, the process of invention IV requires the step of wherein storing the unmanned aerial vehicle in the storage position in the enclosure of the housing comprises: landing the aerial vehicle in the extended landing surface; activating release arms on the launch/land platform to hold the aerial vehicle on the launch/land platform; lowering the launch/land platform into the housing; and folding the articulating arms of the unmanned aerial vehicle, wherein the articulating arms contact the housing when lowering the launch/land platform, forcing the articulating arms to bend at a hinge point allowing the unmanned aerial vehicle to fit within the housing.
Inventions IV and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In instant case, the apparatus as claimed does not require the aerial vehicle having a plurality of articulating arms that are folded when in the storage position, and moving the aerial vehicle into the launch position comprises extending the plurality of articulating arms.
3.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because each of the products and process recite limitations of varying and mutually exclusive scope. The distinct processes of inventions II and IV, for example requiring different steps to be performed which are not required by any of the distinct products in inventions I and III. Further, Invention IV, requiring features of the LLU that are not required by inventions I-III as at outlined in at least claims 19-20. Further, invention II, requiring features and steps to be performed with respect to the launch box, as outlined in claims 8-9, that are not required of inventions I and III-IV. Further, invention III, requires features of the LLU and steps to be performed that are not required by inventions I-II and IV. Furthermore, at the very least a different classification and keyword search would be needed for each of the outlined inventions, and the one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
4.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
5.	In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
6.	As the restriction is of a complex nature, no call was made to the attorney. MPEP 812.01.





Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.Y.S./
Examiner, Art Unit 3642

/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642